DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


New claims 51-74 are under consideration.

Preliminary Matters
	The instant application was filed as a divisional application of 14/971,356.  A restriction was made 4/12/2017 in the parent application between a method of genetically modifying an organism by genetically modifying an embryo first and producing the organism therefrom (group I); a method of genetically modifying an organism by delivering a gene therapy composition to an organism in vivo (group II) and a method of treating or inhibiting a condition causes by a defect (group III).  Applicant elected without traverse group II (see response dated 10/10/2017).  The instant claims are directed to a method of genetically modifying an mammalian organism by delivering in vivo a gene therapy composition.  As such, the new claims are the subject matter of elected invention (group II) of the parent application.  Thus, the instant application is improperly filed as a division of the parent application because the claims are not directed to subject matter of a non-elected group in the parent application (i.e. Group I or III).  As such, the instant application will be treated as an application filed as a continuation of the parent application and a double patenting rejection would be proper.  
Specification
The disclosure is objected to because of the following informalities: On page 106, [00451], the specification makes reference to the colors red and blue and the table that follows the paragraph.  There is no way to discern these particular colors given the print is in black and white.  Removal of the terms “blue” and “red” would be remedial.  Also, page 329 [001251].  The right hand margin in this paragraph does not exist.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 110, [00457]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56, 57, 59-62, 64-66, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, 13, and 17 of U.S. Patent No. 10,577, 630 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping non-mutually exclusive subject matter.
	Regarding instant claim 56, patent claim 1 discloses a method of modifying a mammal by editing in vivo a DNA target sequence in a genomic locus of interest of a hepatic cell in the mammal, said method comprising delivering to the hepatic cell one or more doses of a non-naturally occurring composition comprising a hepatotropic adeno-associated virus (AAV) particle comprising one or more polynucleotides encoding: I. a CRISPR-Cas system guide RNA comprising a guide sequence that hybridizes to the DNA target sequence, and II. a CRISPR enzyme, wherein the CRISPR enzyme is Staphylococcus aureus Cas9 (SaCas9), wherein the guide sequence directs sequence-specific binding of a CRISPR complex to the DNA target sequence, the CRISPR complex comprises the CRISPR enzyme complexed with the CRISPR-Cas system guide RNA, and wherein the CRISPR complex introduces a double-stranded break in vivo in the DNA target sequence in the genomic locus of interest of the hepatic cell.  Patent claim 1 differs from the instant claim in that it more narrowly defines deliver of the CRISPR-Cas system in an AAV vector and the Cas9 protein is the Staph. Aureus sequences.  Therefore, these elements in the patent claim are anticipatory species of instant claim 1, that are more generic for the delivery carrier and the species of the Cas9 protein.  Instant claim 56 more narrowly specifies that the Cas9 protein comprises one or more NLS.  However, long before the time of the patent claims, NLS sequences have been included in protein sequences to direct the proteins to the nucleus.  As such, one of skill in the molecular biology art would recognize the inclusion of an NLS sequence (as recited in the instant claim) as an obvious variant of patent claim 56.  Instant claim 56 further recites that the genetic modification using the CRISPR cas system results producing a phenotypic change in said mammalian subject, whereas patent claim 1 is silent as to any phenotypic changes.  However, an artisan of ordinary skill would recognize that the ultimate outcome of introducing the genetic modification in a mammal in claim 1 would be to impart some form of a phenotypic changes because otherwise there is no apparent use for the claimed method.  As such, the production of some type of phenotypic change as recited in the instant claim would be an obvious variant of patent claim 1.  The instant claim more narrowly specifies that the CRISPR-Cas system is delivered as a single does, whereas patent claim 1 does not specify the dosage.  However, one of ordinary skill would arrive at a single does using routine dosage optimization to arrive at the limitations of instant claim 56 using routine optimization of patent claim 1.  Further, patent claim 4 species a single dose.Thus overall instant claim 56 is an obvious variant of patent claims 1 and 4.
	Regarding claim 57, patent claim 2 species that there is a greater than 20% indel formation.   Thus, the limitations of patent claim 2 correspond to the limitations of instant claim 57.
	Regarding claim 59 and 60, patent claim 1 discloses that the Cas 9 species is from S. aureus as recited in instant claim 60.  Patent claim 1 does not specifically recite the use of S. pyogenes Cas9.  However, it would have been obvious to an artisan of ordinary skill that S. pyogene Cas9 should be a functional equivalent of S. Aureus Cas9 and thus obvious to simply substitute one for the other with a reasonable expectation of success.
	Regarding claim 61, patent claim 7 discloses that the CRISPR -Cas system guide RNA is a chimeric RNA (ciRNA) as claimed in instant claim 61.
	Regarding claim 62, patent claim 9 discloses that the DNA target sequences is flanked at its 3’ end by a PAM sequence (i.e.- adjacent to a PAM).
	Regarding claim 64, patent claim 13 discloses that the PAM sequence is 5’-NNGRR.
	Regarding claim 65, patent claim 1 discloses that the CRISPR-Cas system is RNA and the Cas9 as claimed.
	Regarding claim 66, patent claim 1 discloses that the CRISPR Cas system encodes RNA and Cas9.  Patent claim 1 does not specify that the encoded Cas9 is an mRNA.  However, an artisan of ordinary skill would understand that the encoded sequence can only be mRNA or DNA.  As such, it would have been obvious that mRNA encoding Cas9 would be encompassed by encodes Cas9.
	Regarding claim 72, patent claim 17 specifies that the mammal is a human.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 68 recites the genus, “the DNA target sequence is associated with a liver disease”.  Claim 69 recites the genus, “the DNA target sequences is associated with expression of proproteins convertases subtilisin kexin 9 (PCSK9), alpha-1 antitrypsin (A1AT), Hmgcr, G6PC, transthyretin (TTR), apolipoprotein B (ApoB), and low density lipoprotein receptor (LDL-R).  Claim 70 recites the genus, “the DNA target sequences is associated with ATT deficiency, TTR amyloidosis, or glycogen storage disease”.  In each of the genuses, the term “associated with” broadly encompasses any direct or indirect association or correlation to the cited diseases or proteins.  As such, the breadth of the claimed DNA target sequence genuses broadly encompassing a wide and diverse group of species that may or may not have a causal or direct relationship with the cited diseases or proproteins.
In analyzing whether the written description requirement is met for genus, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  The specification describes DNA target sequences in the human SERPIN-1 that could be therapeutic for treatment of AAT deficiencies [1262].  The specification also describes DNA target sequences for the Sox2 promoter [1136] and human IL-2R [0518].  However, the claimed genuses comprises a vastly larger and structurally/functionally varied number of species sequences that are not described by the specification.  As such, the specification fails to provide adequate description of a representative number of species for the claimed genuses to teach the complete structure of the broadly ranging genuses.
Also, when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The specification does not restrict or define the structural and functional parameters of DNA targeting sequences “associated with”.  As such, the structural-functional relationship of the DNA target sequences claimed and the term “associated with”  have not been established in the specification.  As a result, an artisan of ordinary skill would not know exactly which DNA targeting sequences are encompassed by the claims and which DNA targeting sequences are excluded.  As a result, an artisan of ordinary skill could not envision the DNA targeting sequences of which Applicant had possession at the time of effective filing.  As such, the recited genuses lack adequate written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58, 69, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites, “a lipid particle comprising or encoding the CRISPR-Cas system”.  This recitation is indefinite because it is not apparent how a lipid particle can “encode the CRISPR-Cas system”.  “Encode” refers to nucleic acid sequences and lipid particles are not nucleic acid sequences and cannot encode anything.  As such, the metes and bounds of the lipid particle are not apparent.
Claims 69 and 70 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the list of DNA target sequences in claims 68 and 70 are structurally distinct sequences that target genes having different structure and function and results in distinctly different disruptions and phenotypes.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56, 58, 59, 61-63, 65-68, and 71-74  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 2015/0056705 A1 effectively filed:5/15/2013; of record) in view of Jinek (WO2013/176772 A1 effectively filed:, of record).
Regarding claim 56, Conway teaches methods and composition for genetic modification for example for the treatment of diseases.  Genome editing is used to correct an aberrant gene or change the expression of an endogenous gene (i.e. produce a phenotypic change).  One or more endogenous genes can be targeted for genomic editing including any mammalian gene(s) (See p. 2, [0015).  A CRISPR/Cas system that binds to target site in a region of interest in an endogenous gene (e.g., an endogenous or safe harbor gene, or a regulatory gene or its DNA target) in a genome, wherein the CRISPR/Cas system comprises one or more engineered single guide RNAs that recognize the target gene and a functional domain (e.g., a transcriptional regulatory domain and/or a nuclease domain) (See p. 2, [0016]).  The CRISPR/Cas system as described herein may bind to and/or cleave the region of interest in a coding or non-coding region within or adjacent to the gene (See p. 2, [0017]).  Gene therapy, including liver-directed gene therapy protocols and direct intramuscular injection, involving the introduction of plasmid and other vectors (e.g., AAV) encoding a functional FIX protein have been described for treatment of hemophilia B (p. 8, [0063]).  The albumin gene is highly expressed in the liver. Thus, insertion of a transgene into the endogenous albumin locus using a specific nuclease results in high level expression of the protein or gene product encoded by that transgene, which may also be secreted into the blood stream The transgene can encode any protein or peptide including those providing therapeutic benefit. For example, the transgene can encode a protein involved in disorders of the blood, for example, clotting disorders, and a variety of other monogenic diseases. The transgene can be inserted into the endogenous albumin locus such that expression of the transgene is controlled by the albumin expressional control elements, resulting in liver-specific expression of the transgene encoded protein at high concentrations (p. 8, [0060]). The nucleases, polynucleotides encoding these nucleases, donor polynucleotides and compositions comprising the proteins and/or polynucleotides described herein may be delivered in vivo or ex vivo by any suitable means (p. 25, [0188]).  Nucleases and/or donor constructs as described herein may also be delivered using vectors containing sequences encoding one or more of the CRISPR/Cas system(s). Any vector systems may be used including, but not limited to, plasmid vectors, DNA minicircles, retroviral vectors, lentiviral vectors, adenovirus vectors, poxvirus vectors; herpesvirus vectors and adeno-associated virus vectors, etc., and combinations thereof (p. 26, [0190]).  Conventional viral and non-viral based gene transfer methods can be used to introduce nucleic acids encoding nucleases and donor constructs in cells (e.g., mammalian cells) and target tissues. Non-viral vector delivery systems include DNA plasmids, DNA minicircles, naked nucleic acid, and nucleic acid complexed with a delivery vehicle such as a liposome (i.e. lipid particles) or poloxamer (p. 26, [0191]).  Methods of non-viral delivery of nucleic acids include electroporation, lipofection, microinjection, biolistics, virosomes, liposomes, immunoliposomes, polycation or lipid:nucleic acid conjugates, naked DNA, naked RNA, capped RNA, artificial virions, and agent-enhanced uptake of DNA. Sonoporation using, e.g., the Sonitron 2000 system (Rich-Mar) can also be used for delivery of nucleic acids (p. 26, [0192]). The preparation of lipid:nucleic acid complexes, including targeted liposomes such as immunolipid complexes, is well known to one of skill in the art (p. 26. [0194]).  Thus, Conway expressly teaches a method of modifying a mammalian subject by editing in vivo a DNA target sequence in a genomic locus of interest of hepatic cells comprising the claimed CRISPR/Cas system to produce a phenotypic change as claimed.
Conway does not teach that the Cas 9 comprises at least one nuclear localization sequence (NLS).  However, Jinek teaches method of modifying DNA target sequences in vivo using CRISPR/Cas systems in vivo for purposes of gene therapy.  In vivo embodiments including administering a DNA-targeting RNA and site-directed modifying polypeptide directly to an individual (p. 83, [00310]; p. 66, [00261]). Jinek that the site-directed modifying polypeptide can be Cas9, such as Cas9 from S. pyogenes (p. 64, [0256]).  Jinek further teaches that the site-directed modifying polypeptides can further comprises a heterologous sequence for subcellular localization, such as an NLS for targeting to the nucleus (p. 68, [0265]).
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to modify the Cas9 protein in the method of Conway to include a heterologous NSL sequence as taught by Jinek to predictably arrive at the limitations of claim 56.  The artisan would have a reasonable expectation of success because NSL sequences were commonly being added to protein sequence using long established molecular biology techniques, as those detailed in Conway and Jinek.  Further, the artisan would be motivated to include a NSL sequence in the Cas9 protein because the NSL will allow for Cas9 transportation to the nucleus, which is its intended site of action.  As such, Conway in view of Jinek render claim 56 obvious.
	Regarding claim 58, Conway teaches the CRISPR/Cas system being comprised in a liposome or lipid:nucleic acid conjugates as discussed above.  As such, Conway in view of Jinek render claim 58 obvious.
	Regarding claim 59, Conway teaches the Cas9 can be any Cas9, including the S. pyogenes Cas9 (p. 24-25 [0177] and [0178]). Thus Conway in view of Jinek renders claim 59 obvious.
	Regarding claim 61, Conway teaches that in some embodiments a chimeric RNA is constructed where an engineered mature crRNA (conferring target specificity) is fused to a tracrRNA (supplying interaction with the Cas9) to crease a chimeric cr-RNA-tracrRNA hybrid (also termed a single guide RNA).  See p. 24, [0175].  Therefore, Conway in view of Jinek renders claim 61 obvious for reasons discussed above.
	Regarding claim 62, Conway teaches chimeric or sgRNA can be engineered to comprise a sequence complementary to any desired target.  The RNAs comprise 22 bases complementary to a target and of the form G[N19], followed by a protospacer-adjacent motif (PAM).  See p. 24, [0176].  Thus Conway in view of Jinek renders claim 62 obvious for reasons discussed above.
	Regarding claim 63, Conway teaches the PAM, NGG (p. 24. [0176]).  Thus Conway in view of Jinek renders claim 63 obvious for reasons discussed above.
	Regarding claim 65, Conway teaches a CRISPR/Cas system comprising RNA and Cas9 ([0145]).  Thus, Conway in view of Jinek renders claim 65 obvious.
	Regarding claim 66, Conway also teaches that the Cas9 in the CRISPR/Cas system can be in the form of an mRNA encoding the Cas9 ([0028]).  Thus, Conway in view of Jinek renders claim 66 obvious.
	Regarding claim 67, Conway teaches the CRISPR/Cas system can comprise one or more engineered single guide RNAs that recognize the target gene and functional domain ([0015] and [0016]).  Thus Conway in view of Jinek render claim 67 obvious.
	Regarding claim 68, Conway discloses guide RNAs that target blot clotting factor such as Factor VIII and IX (p. 9, [0063]).  Therefore, Conway in view of Jinek render claim 68 obvious.
	Regarding claim 71, Conway teaches a SNALP as discussed above.  Thus Conway in view of Jinek render claim 71 for reasons discussed above.
	Regarding claim 72 and 73, Conway teaches gene therapy vectors can be delivered in vivo by administration to an individual subject typically by systemic administration (e.g., intravenous, intraperitoneal, intramuscular, subdermal or intracranial infusion ([0205]).  Thus, Conway in view of Jinek renders claims 72 and 73 obvious for reasons discussed above.
	Regarding claim 74, Conway teaches that the terms “subject” and “patient” are used interchangeably and refer to mammals such as human patients ([0142]).  Thus Conway in view of Jinek render claim.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Conway in view of Jinek. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modifying a mammalian subject by editing in vivo a DNA target sequences in a genomic locus of interest in a hepatic cell in the mammalian subject comprising in vivo delivering to the hepatic cell a single dose of a composition comprising a SNALP comprising a CRISPR-Cas system, wherein the CRISPR-Cas system comprises: (I) a guide RNA (gRNA) that hybridizes to a DNA target sequence and (II) a Cas9 comprising a NLS, wherein the gRNA directs sequence-specific binding of Cas9 to the DNA target sequence in genome of the hepatic cell and Cas9 introduces a double strained break in vivo in the DNA target sequence, wherein the double stranded break produces a genetic modification that produces a phenotypic change in said mammalian subject.
The specification does not reasonably provide enablement for delivering the claimed CRISPR-Cas system in vivo using not delivery system or a delivery system other than a viral vector or SNALP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  A liver cell specific gene therapy comprising delivering CRISPR-Cas in vivo to exact a genetic modification in a mammalian subject.
Breadth of the Claims:  The claims recite an in vivo gene therapy delivery method that specifically deliver a CRISPR-Cas system to hepatic cells in a single administrative dose.  The broadest claims do not specify any type of delivery system used that specifically targets the CRISPR-Cas system to liver cells.  As such, the claims encompass a single administration of a naked CRISPR-Cas system.  
Specification Guidance and Working Examples: While the claims contemplate delivery of a CRISPR-Cas system in one single dose specifically to in vivo liver cells, the specification solely provides specific guidance to exacting such a delivery using delivery vehicles such as AAV vector (See working examples 36-39).  The specification also provides general guidance to the use of lipid particles, liposomes, and SNALP ([0435]-[0437] of the PreGrant Publication).  
However, the specification fail to provide specific guidance to the use delivery of the CRISRP-Cas system in vivo in a single does to liver cells without the use of a delivery system.  As such, the specification fails to enable these embodiments.
State of the Art:  The post-filing art of Fin (Fin et al.  Cell Reports 22:2227-2235, 2018) states, “CRISPR/Cas9 holds tremendous promise for the treatment of human disease….However, these applications face technical hurdles as they are brought to patients, with challenges including safe and effective in vivo delivery of CRISPR/Cas9 components…Recent reports have shown some success in using LNPs to deliver CRISPR/Cas9 components, but editing efficiencies have fallen short of clinically relevant levels.”  See p. 2227, col 1 paragraph 1 and col 2, second to last paragraph).  Fin further describes further post-filing modification LNP CRISPR/CAS9 component delivery in vivo that allows for a single dose delivery (paragraph bridging pp. 2227-2228).  
As such, the art teaches that delivery method were a hurdles to in vivo CRISPR-Cas system delivery and that the use of any delivery system or no delivery system at all to deliver the system to a target cell in vivo in a single dose was unpredictable.  Further the post-filing art demonstrates that at the time of filing and continuing post-filing method of delivering a CRISPR-Cas9 system in a single dose using LNPs was not possible at the time of filing.  
Thus the breadth of the claims that delivers CRISPR-Cas systems in vivo to hepatic cells in a single dose using any delivery system or no delivery system at all lacks enablement because the specification fails to provide specific guidance to these embodiments and the art teaches a lack of predictability.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

No claims are allowed.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632